Reversed and Remanded and Opinion filed December 19, 2002








Reversed and Remanded and Opinion filed December 19, 2002.
 





 





In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-02-00292-CV
____________
 
IVO NABELEK, Appellant
 
V.
 
KATHLEEN O=CONNER POWERS, Appellee
 

 
On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 2001-31889
 

 
M E M O R A N D U M   O
P I N I O N




Kathleen Powers, a court reporter, prepared a transcript of
the testimony presented at the trial of Ivo Nabelek wherein he was convicted of
a felony offense.  Nabelek disputed the
amount of Power=s fee for preparing the record, and he ultimately sued her
for damages allegedly due to breach of contract, misappropriation of funds,
conversion, and other claims.  Powers
filed a motion for summary judgment asserting only the affirmative defense of
official immunity.  The trial court
granted Powers= motion and dismissed Nabelek=s suit with prejudice.  Recently, however, the Supreme Court of Texas
has held that “because court reporters do not engage in a discretionary
function or exercise judgment comparable to that of a judge while preparing a
reporter=s record, they are not entitled to
derive judicial immunity for that function.” 
Dallas County v. Halsey, 87 S.W.3d 552 (Tex. 2002).  Accordingly, Powers was not entitled to
assert the affirmative defense of official immunity.
The judgment is reversed and the cause is remanded to the
trial court for further proceedings consistent with this opinion.
 
 
 
 
/s/        J. Harvey Hudson
Justice
 
 
 
 
Judgment rendered
and Memorandum Opinion filed December 19, 2002.
Panel consists of
Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex.
R. App. P. 47.3(b).